Citation Nr: 9936170	
Decision Date: 12/30/99    Archive Date: 01/04/00

DOCKET NO.  98-00 232A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office and 
Insurance Center (RO) in Philadelphia, Pennsylvania



THE ISSUE

Entitlement to service connection for claimed chloracne.  



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

James L. March, Counsel




INTRODUCTION

The veteran served on active duty from October 1965 to May 
1970.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a September 1997 rating decision of the RO.  



FINDING OF FACT

The veteran's claim of service connection for chloracne, 
claimed as due to exposure to herbicides, is plausible.  



CONCLUSION OF LAW

The veteran has submitted evidence of a well-grounded claim 
of service connection for chloracne, as due to exposure to 
herbicides.  38 U.S.C.A. §§ 1110, 1113, 1116, 5107, 7104 
(West 1991 & Supp. 1999); 38 C.F.R. §§ 3.301, 3.303, 3.307, 
3.309 (1999).  



REASONS AND BASES FOR FINDING AND CONCLUSION

Initially, one who submits a claim for benefits under a law 
administered by VA has the burden of submitting evidence 
sufficient to justify a belief by a fair and impartial 
individual that the claim is well grounded.  38 U.S.C.A. 
§ 5107(a).  Only when that initial burden has been met does 
the duty of the Secretary to assist such a claimant in 
developing the facts pertinent to the claim attach.  Id.  

The United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999) has further defined a well-grounded claim as a 
plausible claim, one which is meritorious on its own or 
capable of substantiation.  Murphy v. Derwinski, 1 Vet. App. 
78, 81 (1990).  It has also held that where a determinative 
issue involves a medical diagnosis or medical causation, 
competent medical evidence to the effect that the claim is 
plausible is required.  Grottveit v. Brown, 5 Vet. App. 91, 
93 (1993).  

In order for the claim of service connection to be well 
grounded, there must be competent evidence of:  (1) a current 
disability; (2) an in-service injury or disease; and (3) a 
nexus between the current disability and the in-service 
injury or disease.  Caluza v. Brown, 7 Vet. App. 498, 506 
(1995).  

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a pre-existing injury 
suffered or disease contracted in line of duty.  38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303.  Regulations also provide that 
service connection may be granted for any disease diagnosed 
after discharge when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the Vietnam era and 
has a disease listed at 38 C.F.R. § 3.309(e), shall be 
presumed to have been exposed during such service to an 
herbicide agent, unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during that service.  38 U.S.C.A. § 1116; 38 C.F.R. § 3.307.  

If a veteran was exposed to an herbicide agent during active 
military, naval, or air service, the following diseases shall 
be service-connected if the requirements of 38 C.F.R. 
§ 3.307(a)(6) are met, even though there is no record of such 
disease during service:  chloracne or other acneform diseases 
consistent with chloracne, Hodgkin's disease, multiple 
myeloma, non-Hodgkin's lymphoma, acute and subacute 
peripheral neuropathy, porphyria cutanea tarda, prostate 
cancer, respiratory cancers (cancer of the lung, bronchus, 
larynx or trachea) and soft-tissue sarcoma.  38 C.F.R. 
§ 3.309(e).  Respiratory cancers shall have become manifest 
within 30 years after the last date on which the veteran was 
exposed to an herbicide agent during active military, naval 
or air service.  38 C.F.R. § 3.307(a)(6)(ii).  The last date 
on which such a veteran shall be presumed to have been 
exposed to an herbicide agent shall be the last date on which 
he or she served in the Republic of Vietnam during the 
Vietnam era.  38 C.F.R. § 3.307(a)(6)(iii).  

Here, the veteran is shown to have served in the Republic of 
Vietnam during the Vietnam era.  Furthermore, recent VA 
outpatient treatment records show a diagnosis of questionable 
chloracne.  Although numerous other skin maladies have been 
diagnosed over the years, the VA diagnosis is sufficient for 
the Board to find the veteran's claim plausible.  Thus, the 
Board finds that the veteran's claim of service connection 
for chloracne is well grounded.  



ORDER

As the claim of service connection for chloracne, as due to 
exposure to herbicides, is well grounded, the appeal is 
granted to this extent, subject to further action specified 
below.  



REMAND

As noted hereinabove, VA dermatologists have noted a 
diagnosis of questionable chloracne as well as other skin 
disorders.  The veteran should be afforded a VA examination 
to ascertain the nature and etiology of the veteran's skin 
disorder.  See Green v. Derwinski, 1 Vet. App. 121, 124 
(1991).  

In light of the foregoing, the Board is REMANDING this case 
for the following:

1.  The RO should ask the veteran to 
identify the names, addresses, and 
approximate dates of treatment for all VA 
and non-VA health care providers who have 
treated him for a skin disorder since 
service.  In particular, he should 
identify all health care providers who 
may have attributed his skin disorder to 
herbicide exposure.  After obtaining any 
necessary authorization from the veteran, 
the RO should attempt to obtain copies of 
all pertinent treatment records 
identified by the veteran in response to 
this request, which have not been 
previously secured. 

2.  Then, the RO should arrange for a VA 
dermatology examination to determine the 
nature and etiology of the veteran's skin 
disorder.  The claims folder must be 
available to, and reviewed by, the 
examiner prior to the requested study.  
The examiner should specifically include 
or exclude a diagnosis of chloracne.  The 
examiner should provide an opinion as to 
whether it is at least as likely as not 
that the veteran has other current skin 
disability due to herbicide exposure or 
other disease or injury in service.  A 
complete rationale must be provided for 
any opinion expressed.  The examiner's 
report should be associated with the 
claims folder.  

3.  After undertaking any additional 
necessary development, the RO should 
review the veteran's claim of service 
connection for chloracne.  Due 
consideration should be given to all 
pertinent laws and regulations.  If the 
benefit sought on appeal is not granted, 
the veteran and his representative should 
be issued an appropriate Supplemental 
Statement of the Case and given a 
reasonable opportunity to reply.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The veteran need take no 
further action until he is otherwise notified, but he may 
furnish additional evidence and argument while the case is in 
remand status.  Quarles v. Derwinski, 3 Vet. App. 129, 141 
(1992); Booth v. Brown, 8 Vet. App. 109 (1995).  In taking 
this action, the Board implies no conclusion as to any 
ultimate outcome warranted.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.  



		
	STEPHEN L. WILKINS

	Member, Board of Veterans' Appeals


 



